 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 IN RE: YOUSIF HALLOUM                                      Case No.: 2:19-cv-00037-APG

 4 YOUSIF H. HALLOM,                                    Order Denying Motions for Temporary
                                                         Restraining Order, Preliminary, and
 5          Appellant,                                          Permanent Injunction

 6 v.                                                               [ECF Nos. 55, 56]

 7 WELLS FARGO BANK,

 8          Defendant

 9         Appellant Yousif Halloum filed motions for temporary, preliminary, and permanent

10 injunctive relief to stop foreclosure of his property located at 2428 Devotion Ridge Drive in

11 Henderson, Nevada. Halloum presented evidence that he received a notice of default and intent

12 to accelerate. ECF No. 55-1. But no foreclosure sale has been noticed and no date set for a sale

13 such that emergency injunctive relief is appropriate at this stage. I therefore deny the motion

14 without prejudice to refile should circumstances change.

15         I THEREFORE ORDER that appellant Yousif Halloum’s motions for temporary,

16 preliminary, and injunctive relief (ECF Nos. 55, 56) are DENIED without prejudice.

17         DATED this 5th day of December, 2019.

18

19
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
